DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said one or more hook attachments" in line 13. There is insufficient antecedent basis for this limitation in the claim. Applicant’s attention is also directed the recitation “the one or more hook attachments” in claim 5, which does not lack antecedent basis because of the above limitation in claim 1, but should also be amended so as to not lack antecedent basis upon correction of the language of claim 1.
Claims 2-10 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, WO 01/62078, in view of Volaski, U.S. Patent No. 5,638,630 (both previously cited on PTO-892 mailed 8/24/2020).
Re Claim 1, Han teaches a chum delivery device (see, e.g., 1:3-5 and 3:14) comprising:
A body (10) having a plurality of openings (12; see figures 1 and 4);
A top open end (covered by 20; see 
A flat bottom end (bottom end covered by 30; see figures 2 and 3 and 3:6-10, figure 3 illustrating the identical flat top end; see also claim 2, distinguishing the cap from the bottom end);
A pattern formed by the plurality of openings (see figures 1 and 2) and configured relative to a chum type (see 2:28-3:1);
A top removable cap (20) configured to seal the top open end (see figures 1 and 2 and 3:4-6); and
A hook attachment (32, 40; see figure 4 and 3:12-14), wherein the hook attachment is coupled near the flat bottom end (see id.);
Wherein the bottom end is closed or open (see figure 1 and 3:15-16);
Wherein the body is configured for the receipt of chum (see figure 4, 2:28-3:1, and 3:14-16);
The body further comprising the one or more hook attachments (see figure 4 and 3:12-14); and
Wherein the plurality of openings are configured to allow for the release of the chum from the body. See figure 4, 2:28-3:1, and 3:14-16.
Although Han teaches a rounded top removable cap, rather than flat, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shape of the top removable cap to be flat, for example if desired to create more drag as the device is pulled through the water, in order to preserve the bait by reducing a water flow rate through the device. Such a modification is merely a non-critical change in shape—no criticality or purpose is disclosed in Applicant’s 
Furthermore, although Han does not expressly teach whether the pattern is configured based on a chum type and a chum release rate, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pattern of Han to be configured based on the chum type and chum release rate, in order to appropriately pattern and size the openings depending on a type of chum to be released (see 1:3-5 and 2:28-29, discussing liquid, powdered, and ground baits) and so as to release chum at an optimum rate allowing for both prolonged use and delivery at a rate to entice fish.
Han additionally does not expressly teach a plurality of hook attachments, wherein at least one of the plurality of hook attachments is coupled to the body, and another of the plurality of hook attachments is coupled to the flat bottom end.
Volaski, similarly directed to a bait device for fishing, teaches that it is known in the art to have a body (12) with a top end (attachable to 36) and a bottom end (opposite end of 12); and a plurality of hook attachments (attachments for 66, 68; see figure 1 and 4:22-27), wherein at least one of the plurality of hook attachments (attachment for 68) is coupled to the body (see id.), and another of the plurality of hook attachments (attachment for 66) is coupled to the bottom end. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Han to have a plurality of hook attachments, wherein 
Re Claim 2, Han as modified by Volaski teaches that the bottom end is open (see Han at figures 2 and 4 and 3:6-10), the delivery device further comprising: a bottom removable cap (Han 30) configured to seal the flat bottom end. See id. and Han at 3:15-16.
Re Claim 3, Han as modified by Volaski teaches that each of the plurality of openings are similar in shape and size. See Han at figures 1 and 2.
Re Claim 4, Han as modified by Volaski teaches that the top removable flat cap comprises one or more threads (mating with Han 14; see Han at figure 3 and 3:3-6), and wherein the top open end comprises one or more threads. See id.
Re Claim 5, Han as modified by Volaski teaches that the one or more hook attachments are connected to or connectable to at least one of: the top removable flat cap (via Han 22), the bottom removable cap (via Han 32), or the body (see Han as modified by Volaski in the rejection of claim 1 above). See Han at figure 4 and 3:11-16; Volaski at figure 1.
Re Claim 6, Han as modified by Volaski teaches one or more hooks (see Han at figure 4 and 3:11-16; Volaski at figure 1 and 4:22-28), wherein each of the one or more hooks are connected to or connectable to at least one of the hook attachments. See id.
Re Claim 7, Han as modified by Volaski teaches a weight. See Han at 3:6-10.
See Han at figures 1 and 2.
Re Claim 9, Han as modified by Volaski teaches that the top removable flat cap is configured to be coupled (via Han 22) to a fishing line (Han 40). See Han at figures 3 and 4 and 3:11-12.
Re Claim 10, Han as modified by Volaski teaches that the plurality of openings are the same size (see Han at figures 1 and 2), rather than variable in size and shape. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the openings to be variable in size and shape, in order to vary the rate of release of bait from the device as desired. Applicant’s Specification discloses no criticality of the size or shape of the openings, and modifying the shapes and sizes of the openings would result in functionally equivalent openings. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Furthermore, a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Gfroerer, U.S. Patent No. 2,765,575, in view of Volaski.
Re Claim 1, Gfroerer teaches a chum delivery device (see, e.g., 1:15-17 and 1:60-65) comprising:
A body (12) having a plurality of openings (openings in “foraminous material;” see figures 1 and 3 and 1:54-65);
A top open end (end covered by 14 or covered by 16; see figure 3 and 1:60-65); and
A flat bottom end (other of the ends covered by 14 or 16; see id.);
A pattern formed by the plurality of openings (see figure 3) and configured relative to a chum type (see 1:60-65);
A top removable flat cap (14 or 16) configured to seal the top open end (see id. and 2:17-31, noting that although the cap on one end is harder to remove, it still appears to be harder to remove, i.e., still removable); and
A plurality of hook attachments (38, 40; see figure 1 and 2:12-16);
Wherein the bottom end is closed or open (see figure 3, 1:60-65, and 2:17-31);
Wherein the body is configured for the receipt of chum (see 1:60-65);
The body further comprising the one or more hook attachments (see figures 1-3); and
Wherein the plurality of openings are configured to allow for the release of the chum from the body. See 1:60-65.
based on a chum type and a chum release rate, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pattern of Gfroerer to be configured based on the chum type and chum release rate, in order to appropriately pattern and size the openings so as to release only fluids or liquid chum if desired (see 1:60-65), and so as to release chum at an optimum rate allowing for both prolonged use and delivery at a rate to entice fish.
Gfroerer additionally does not expressly teach at least one of the plurality of hook attachments coupled to the body and another of the plurality of hook attachments coupled to the flat bottom end.
Volaski, similarly directed to a bait device for fishing, teaches that it is known in the art to have a body (12) with a top end (attachable to 36) and a bottom end (opposite end of 12); and a plurality of hook attachments (attachments for 66, 68; see figure 1 and 4:22-27), wherein at least one of the plurality of hook attachments (attachment for 68) is coupled to the body (see id.), and another of the plurality of hook attachments (attachment for 66) is coupled to the bottom end. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gfroerer to have at least one of the plurality of hook attachments be coupled to the body and another of the plurality of hook attachments be coupled to the bottom end, as taught by Volaski, in order to move the hooks closer to the body, and therefore the chum delivery device, so as to increase the effectiveness of the device in catching fish. Compare Gfroerer at figure 1, with Volaski at figure 1.

see Gfroerer at figure 3, 1:60-65, and 2:17-31), the delivery device further comprising: a bottom removable cap (other of Gfroerer 14 or 16) configured to seal the flat bottom end. See id.
Re Claim 3, Gfroerer as modified by Volaski teaches that each of the plurality of openings are similar in shape and size. See Gfroerer at figure 3.
Re Claim 4, Gfroerer teaches that the top removable flat cap comprises a feature for mating with the top open end (see 1:66-2:2), but does not expressly teach that the mating features are one or more threads, and wherein the top open end comprises one or more threads.
Volaski again teaches that a top removable cap (36) configured to seal the top open end (see figures 1 and 3 and 4:5-10), wherein the top removable cap comprises one or more threads (see id.), and wherein the top open end comprises one or more threads. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the top removable flat cap and top open end of Gfroerer to each comprise one or more threads, as taught by Volaski, in order to use a functionally-equivalent mating structure for improved durability and securement of the cap and end. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

See Gfoerer at figures 1-3; Volaski at figure 1.
Re Claim 6, Gfroerer as modified by Volaski teaches one or more hooks (attached to Gfroerer 38, 40, see Gfroerer at figure 1 and 2:12-16; Volaski 66, 68, see figure 1), wherein each of the one or more hooks are connected to or connectable to at least one of the hook attachments. See id.
Re Claim 7, Gfroerer as modified by Volaski teaches a weight. See Gfroerer at figure 1, showing weight below 36, 38; see also Gfroerer 2:7-12.
Re Claim 8, Gfroerer as modified by Volaski teaches that the body forms a tube. See Gfroerer at figures 3 and 5.
Re Claim 9, Gfroerer as modified by Volaski teaches that the top removable flat cap is configured to be coupled to a fishing line (Gfroerer 34). See Gfroerer at figure 1 and 2:7-10.
Re Claim 10, Gfroerer as modified by Volaski teaches that the plurality of openings are the same size (see Gfroerer at figure 3), rather than variable in size and shape. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the openings to be variable in size and shape, in order to vary the rate of release of bait from the device as desired. Applicant’s Specification discloses no criticality of the size or shape of the openings, and modifying the shapes and sizes of the openings would result in functionally equivalent openings. A change in size is generally recognized as being within the level of ordinary skill in the In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Furthermore, a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments, filed 3/29/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 as anticipated variously by Gfroerer, Skovajsa, or Bettini have been fully considered and are persuasive. Therefore, those rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gfroerer and Volaski.
Gfroerer is now relied upon for different findings related to the newly-recited plurality of hook attachments. Furthermore, as discussed above in the rejection of claim 1, the combined teachings of Gfroerer and Volaski render obvious all of the limitations of claim 1.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 as unpatentable over Han have been fully considered and are persuasive. Therefore, those rejections have been withdrawn. However, upon further consideration, 
Applicant’s arguments directed to Smart are not germane to the rejections presented above. See Rem. 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642